[Cite as McClellan v. Mack, 129 Ohio St.3d 504, 2011-Ohio-4216.]




             MCCLELLAN, APPELLANT, v. MACK, WARDEN, APPELLEE.
       [Cite as McClellan v. Mack, 129 Ohio St.3d 504, 2011-Ohio-4216.]
Habeas corpus — Res judicata does not deprive a court of jurisdiction and hence
          is not a basis for extraordinary relief — Dismissal of petition affirmed.
 (No. 2011-0546 — Submitted August 8, 2011 — Decided September 1, 2011.)
     APPEAL from the Court of Appeals for Montgomery County, No. 24326.
                                 __________________
          Per Curiam.
          {¶ 1} We affirm the judgment dismissing the petition of appellant, James
McClellan, for a writ of habeas corpus to compel his immediate release from
prison.
          {¶ 2} McClellan’s claim that res judicata barred the relitigation of the
propriety of a traffic stop that led to a search of his vehicle and the seizure of
evidence used by the state to prosecute him is not cognizable in habeas corpus.
“[R]es judicata is not an appropriate basis for extraordinary relief, because ‘res
judicata does not divest a trial court of jurisdiction to decide its applicability, and
the denial of this defense by the trial court can be adequately challenged by post-
judgment appeal.’ ” Smith v. Voorhies, 119 Ohio St.3d 345, 2008-Ohio-4479, 894
N.E.2d 44, ¶ 9, quoting State ex rel. Nationwide Mut. Ins. Co. v. Henson, 96 Ohio
St.3d 33, 2002-Ohio-2851, 770 N.E.2d 580, ¶ 11.
          {¶ 3} Moreover, McClellan could have raised this claim in his direct
appeal. He did not. State v. McClellan, Allen App. No. 1-09-21, 2010-Ohio-314.
Thus, res judicata bars raising it here. Smith at ¶ 11. And the mere fact that he
has already unsuccessfully invoked his appellate remedy does not thereby entitle
him to the requested extraordinary relief in habeas corpus. Everett v. Eberlin, 114
Ohio St.3d 199, 2007-Ohio-3832, 870 N.E.2d 1190, ¶ 6.
                            SUPREME COURT OF OHIO




       {¶ 4} Therefore, the court of appeals correctly dismissed McClellan’s
petition for a writ of habeas corpus, and we affirm that judgment.
                                                               Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       James McClellan, pro se.
       Michael DeWine, Attorney General, and Gene D. Park, Assistant Attorney
General, for appellee.
                           ______________________




                                         2